

	

		II

		109th CONGRESS

		2d Session

		S. 2629

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To improve the tracking of stolen firearms and firearms

		  used in a crime, to allow more frequent inspections of gun dealers to ensure

		  compliance with Federal gun law, to enhance the penalties for gun trafficking,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Anti-Gun Trafficking Penalties

			 Enhancement Act of 2006.

		2.Firearms Trace

			 System

			(a)In

			 generalThe Science, State,

			 Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public Law

			 109–108) is amended in title I, under the heading Bureau of Alcohol, Tobacco, Firearms and

			 Explosives, by striking Provided

			 further, That no funds appropriated under this or any other Act with

			 respect to any fiscal year may be used to disclose part or all of the contents

			 of the Firearms Trace System database and all that follows through

			 section 921(a)(10) of such title):.

			(b)Requests for

			 informationUpon receipt of a written request from a State or

			 local government or law enforcement agency for information contained in the

			 Firearms Trace System database maintained by the National Trace Center of the

			 Bureau of Alcohol, Tobacco, Firearms and Explosives (or any successor database

			 or agency), the Attorney General shall provide all data in such database that

			 is responsive to such request for information.

			3.Stolen

			 firearms

			(a)DefinitionAs

			 used in this section, the term firearm has the meaning given the

			 term by section 921 of title 18, United States Code.

			(b)Federal

			 officialsIf a Federal law enforcement agency investigates the

			 commission of a crime and determines that a specific firearm is known to have

			 been stolen or to have been used in such crime, the agency shall provide

			 information regarding the firearm to the Bureau of Alcohol, Firearms, Tobacco,

			 and Explosives, for inclusion in the Firearms Trace System database.

			(c)State and local

			 officialsSection 1702 of the Omnibus Crime Control and Safe

			 Streets Act of 1968 (42 U.S.C. 3796dd–1) is amended by adding at the end the

			 following:

				

					(e)Stolen

				firearms

						(1)DefinitionAs

				used in this subsection, the term firearm has the meaning given

				the term by section 921 of title 18, United States Code.

						(2)ReportingIf

				a State or local law enforcement agency receiving a grant under this part

				investigates the commission of a crime and determines that a specific firearm

				is known to have been stolen or to have been used in such crime, the agency

				shall provide information regarding the firearm to the Bureau of Alcohol,

				Firearms, Tobacco, and Explosives, for inclusion in the Firearms Trace System

				database.

						.

			4.Inspections of

			 gun dealersSection

			 923(g)(1)(B)(ii) of title 18, United States Code, is amended by striking

			 subclause (I) and inserting the following:

			

				(I)at any time that the Attorney

				General may reasonably require;

				and

				.

		5.Illegal firearms

			 trafficking

			(a)Increased

			 maximum term of imprisonmentSection 924 of title 18, United

			 States Code, is amended—

				(1)in subsection

			 (a)(2)—

					(A)by inserting

			 (A) after (2);

					(B)by striking

			 (d),; and

					(C)by adding at the

			 end the following:

						

							(B)Whoever knowingly violates subsection

				(d) of section 922 shall be fined under this title, imprisoned not more than 20

				years, or

				both.

							;

					(2)in subsection

			 (g), by striking 10 years, fined in accordance with and

			 inserting 20 years, fined under;

				(3)in subsection

			 (h), by striking 10 years, fined in accordance with and

			 inserting 20 years, fined under; and

				(4)in subsection

			 (n), by striking 10 years and inserting 20

			 years.

				(b)Racketeering

			 activitySection 1961(1) of title 18, United States Code, is

			 amended by inserting section 922(d) (relating to firearms sales to

			 ineligible persons), subsections (g), (h), and (n) of section 924 (relating to

			 illegal firearms trafficking), before section

			 1028.

			

